DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 4/29/21 has been considered and entered.  Claims 1-11 remain in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the terms “control data”, “geometric data” and “data memory” are confusing as to how and when these are generated?  Clarification is requested.  The term “the applicator” lacks antecedent basis as the term “jet applicator” is recited previously?
Regarding claim 2, the claim is confusing as it recites control data is determined for a predetermined relative position by changing the relative position but the relative position is changing?  Clarification is requested. 
Regarding claim 3, is confusing as it states during movement but then recites maintaining the relative position?  Clarification is requested.  
Regarding claim 4, the term “an applicator needle” is confusing as the previous claim recites a needle or a jet applicator but not a combination thereof?  Clarification is requested.   The term “the machine coordinate system” lacks antecedent basis.  The phrase “using a direct or indirect model” is confusing as what, where or how is these direct or indirect models are determined and how that relates to the shape, position or orientation of the applicator needle?
Regarding claim 5, the phrase “using a direct or indirect model” is confusing as what, where or how is these direct or indirect models are determined and how that relates to the relevant shape and direction of the drops as well as position or orientation of the dosing nozzle?  The term “drops” lack antecedent basis.  The term “the machine coordinate system” lacks antecedent basis.  The term “dosing nozzle” lacks antecedent basis.
Regarding claim 6, the claim is confusing as to how the determining the shape is performed and calculated?
Regarding claims 7 and 8, the term “the applicator” lacks antecedent basis. 
Regarding claim 9, the term “the applicator needle” lacks antecedent basis as the claim previously recites a needle or a jet applicator.  The term “surface to be coated” lacks antecedent basis as the edge of an eyeglass is being coated?
Regarding claim 10, the term “the applicator needle” lacks antecedent basis as the claim previously recites a needle or a jet applicator.  The term “di” and “d1” of the equation are not known?  Should d1 be recited as di or vice versa or are these different values?  Clarification is requested.
Regarding claim 11, the term “the applicator” lacks antecedent basis. The term “surface to be coated” lacks antecedent basis as the edge of an eyeglass is being coated?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (11,513,372) in combination with Ahn (2016/0091636).
Xing et al. (11,513,372) teaches an edge sealant application for optical devices including an eyepiece.  A precision measurement of the eyepiece, applying a sealant based on the precision measurement and curing of the sealant (abstract).  Xing et al. (11,513,372) teaches using a chuck to secure the eyepiece while the measurement, sealant application and curing step are performed while the eyepiece is rotated within the chuck.  The measurement is recorded and stored to be utilized by the applicator in forming the sealant on the edge of the eyepiece (col. 1, line 40 – col. 3, line 5).  Xing et al. (11,513,372) teaches the applicator to be a a polymer wheel (col. 6, lines 1-15).  
Xing et al. (11,513,372) fails to teach applying the sealant to the edge of the eye piece with a needle or jet applicator.
Ahn (2016/0091636) teaches a similar process for coating an edge of a lens whereby the applicator includes a jet sprayer [0052-[0053] and Figs. 4E and 4F).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Xing et al. (11,513,372) edge coating lens process by utilizing a jet sprayer as evidenced by Ahn (2016/0091636) with the expectation of producing an edge coating.
Regarding claim 1, both the lens and applicator are moving relative to one another and the lens is rotated by the chuck and the wheel is rotation.  With respect to Ahn (2016/0091636) the applicator it moves across the edge to apply the coat.  The precision data is being captures, storage and utilized as taught by Xing et al. (11,513,372).
Regarding claim 2, Xing et al. (11,513,372) teaches determining the edge perimeter relative to the lens and storing resulting in control data to be utilized with the applicator.
Regarding claim 3, Xing et al. (11,513,372) teaches maintaining the distance between the lens and the applicator.
Regarding claim 6, the shape of the surface of the lens is being captured in the precision measurement step of Xing et al. (11,513,372).
Regarding claims 7,8 and 11, Ahn (2016/0091636) depicts an axis of the applicator to be about 45 degrees from the surface of the lens (Figs. 4E and 4F) and this would be as a result of the precise measurement in Xing et al. (11,513,372).
Regarding claim 9, Xing et al. (11,513,372) teaches maintaining the distance between the lens and the applicator.  Xing et al. (11,513,372) is silent regarding the comparison of the spacing between the lens and the applicator and the diameter of the applicator.  The Examiner takes the position that this would be a matter of design choice by one practicing in the art absent a showing of criticality thereof.
Regarding claims 4,5 and 10, the claimed indirect or direct model would be met by the precision measurement being performed and therefore would meet the claimed “direct model” as it was determined by “directly” performing the measurement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715